DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments
Applicant’s arguments, see page 9, filed April 18, 2022, with respect to the rejection(s) of claim(s) 1 and 17 under USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration (since applicant has no perfected priority by including an English translation of the foreign priority), a new ground(s) of rejection is made in view of Son (US 2021/0082941).
Status of the Claims
Claims 2, 12-13, and 18-19 are canceled.  Claims 1, 3-11, and 14-17, and 20 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-11, 14-15, 17, and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son (US 2021/0082941) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claim 1, Son discloses (Figs. 15/16B) a vertical memory device, comprising: 	a first structure (ST in CAR, electrode structure, Para [0036], hereinafter “1st”) on (1st is on SUB) a substrate (SUB, substrate, Para [0024]), the first structure including gate patterns (EL, electrodes may be gates, Para [0049]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate to form a plurality of layers (EL spaced apart from each other in vertical direction perpendicular to upper surface of SUB); 	a second structure (STS in CNR, staircase structures, Para [0055], hereinafter “2nd”)  connected to the first structure (2nd connected to 1st as an extension, Para [0033]) the second structure including pad patterns electrically connected to the gate patterns of a respective one of the layers (where each of the PLG connects to respective EL would have a pad, Para [0054]) hereinafter “pad”	a channel structure (VS, vertical channel structure, Para [0055]) passing through the gate patterns (VS passes through EL); and 	a first contact plug (PLG1, first cell contact plug, Para [0056]) passing through the second structure and electrically connected with a pad pattern of one of the layers (PLG1 passes through 2nd and would connect to pad), wherein the first contact plug is electrically insulated from gate patterns of other layers through which the first contact plug passes (PLG1 is insulated from other electrodes though insulation pattern IP), 	wherein at least one bent portion is included at each of a sidewall of the channel structure and a sidewall of the first contact plug (Fig. 16B, closeup shows VS and PLG have bent potion at LV4), 	wherein the bent portion of the channel structure and the bent portion of the first contact plug are coplanar with each other (bent portions of VS and PLG are coplanar with one another).	Claim 3, Son discloses (Figs. 15/16B) the vertical memory device of claim 1, wherein an upper surface of the channel structure and an upper surface of the first contact plug are coplanar with each other (top surface of VS an PLG are coplanar).	Claim 4, Son discloses (Figs. 15/16B) the vertical memory device of claim 1, wherein a lower surface of the channel structure is higher than a lower surface of the first contact plug (a lower surface of SP at IL1 is higher than lower surface of IP of PLG).	Claim 5, Son discloses (Figs. 15/16B) the vertical memory device of claim 1, further comprising: 	a circuit pattern (PTR, peripheral transistors, Para [0065]) formed on the substrate (PTR formed on SUB); 	a lower pad (lower PIL unlabeled, interconnection lines, Para [0065]) electrically connected to the circuit pattern (lower PIL is electrically connected to drain of PTR); and 	a base pattern (PIL, peripheral interconnection lines, Para [0065]) and a base insulation layer (ILD1, first interlayered insulating layer, Para [0065]) on the lower pad (PIL and ILD1 are on lower PIL), 	wherein the first structure and the second structure are formed on the base pattern or the base insulation layer (1st and 2nd are formed on ILD1).	Claim 7, Son discloses (Figs. 15/16B) the vertical memory device of claim 1, further comprising: 	a third structure (ILD2/ILD3, interlayer insulating layers, Para [0067], [0074], hereinafter “3rd”) spaced apart from the second structure (3rd is spaced apart from 2nd), and the third structure including an insulation material (3rd includes insulating layers ILD2/ILD3); and 	a second contact plug (TVS, through contact, Para [0058]) passing through the third structure (TVS passes through 3rd), and the second contact plug including a bent portion at a sidewall thereof (TVS has a bent portion at interface between TVSa and TVSb).	Claim 8, Son discloses (Figs. 15/16B) the vertical memory device of claim 7, further comprising: 	a first upper wiring (BL/BPLG, bit lines/bit line contact plugs, Para [0099]) on the channel structure (BL/BPLG on VS), the first upper wiring electrically connected to the channel structure (BL/BPLG connected to VS, Para [0046]); and 	a second upper wiring (CL/VIA, connection lines/vias, Para [0062]) on the second contact plug (CL/VIA on TVS), the second upper wiring electrically connected to the second contact plug (CL/VIA connected to TVS, Para [0062]).	Claim 9, Son discloses (Figs. 15/16B) the vertical memory device of claim 1, further comprising 	an insulating interlayer (IL2, second insulating layer, Para [0070]) covering the first structure and the second structure (IL2 covers sides of 1st and 2nd), and wherein 		an upper surface of the insulating interlayer is coplanar with upper surfaces of each of the channel structure and the first contact plug (upper surface of IL2 is coplanar with upper surfaces of VS and PLG).	Claim 10, Son discloses (Figs. 15/16B) the vertical memory device of claim 9, wherein the bent portion of the channel structure is positioned between the first structure and the insulating interlayer (bent portion of VS is positioned between lower portion of 1st and IL2), and the bent portion of the first contact plug is positioned between the second structure and the interlayer insulating layer (bent portion of PLG is positioned between lower portion of 2nd and IL2).	Claim 11, Son discloses (Figs. 15/16B) a vertical memory device, comprising: 	a circuit pattern (PTR, peripheral transistors, Para [0065]) formed on a substrate (PTR formed on a substrate SUB, Para [0065]); 	a base pattern (ESL, etch stop layer, Para [0078] and a base insulation layer (ILD1, first interlayered insulating layer, Para [0065]) on the circuit pattern (ESL and ILD1 are on PTR region); 	a first structure (ST in CAR, electrode structure, Para [0036], hereinafter “1st”)  on the base pattern (1st is on ESL), the first structure including gate patterns (EL, electrodes may be gates, Para [0049])  spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate (EL spaced apart from each other in vertical direction perpendicular to upper surface of SUB), and the gate patterns extending in a first direction parallel to the upper surface of the substrate (EL extends in horizontal direction parallel to upper surface of SUB); 	a second structure (STS in CNR, staircase structures, Para [0055], hereinafter “2nd”) connected to the first structure (2nd connected to 1st as an extension, Para [0033]), the second structure including pad patterns in separate layers (wherein each of the PLG connects to respective EL would have a pad, Para [0054]) hereinafter “pad”), wherein the pad patterns are electrically connected to the gate patterns of a same layer (pad would connect to EL); 	a channel structure (VS, vertical channel structure, Para [0055]) passing through the gate patterns (VS passes through EL), and the channel structure extending in the vertical direction (VS extends in vertical direction); 	a first contact plug (PLG1, first cell contact plug, Para [0056]) passing through the second structure and electrically connected with a pad pattern of one of the layers (PLG1 passes through 2nd and would connect to pad), and the first contact plug extending in the vertical direction (PLG1 extends in vertical direction); and 	at least one bent portion is included at a sidewall of the channel structure and a sidewall of the first contact plug (Fig. 16B, closeup shows VS and PLG have bent portion at LV4),  	wherein the bent portion of the channel structure and the bent portion of the first contact plug are coplanar with each other (bent portions of VS and PLG are coplanar with one another), and 	wherein an upper surface of the channel structure and an upper surface of the first contact plug are coplanar with each other (top surface of VS an PLG are coplanar).	Claim 14, Son discloses (Figs. 15/16B) the vertical memory device of claim 11, further comprising an insulating interlayer (IL2, second insulating layer, Para [0070]) covering the first structure and the second structure (IL2 covers sides of 1st and 2nd), and wherein 		an upper surface of the insulating interlayer is coplanar with upper surfaces of each of the channel structure and the first contact plug (upper surface of IL2 is coplanar with upper surfaces of VS and PLG).	Claim 17, Son discloses (Figs. 15/16B) a vertical memory device, comprising: 	a first structure (ST in CAR, electrode structure, Para [0036], hereinafter “1st”) on (1st is on SUB) a substrate (SUB, substrate, Para [0024]), the first structure including gate patterns (EL, electrodes may be gates, Para [0049]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate (EL spaced apart from each other in vertical direction perpendicular to upper surface of SUB), and the gate patterns extending in a first direction parallel to the upper surface of the substrate (EL extend in horizontal direction parallel to upper surface of SUB);	a second structure (STS in CNR, staircase structures, Para [0055], hereinafter “2nd”) connected to the first structure (2nd connected to 1st as an extension, Para [0033]), the second structure including pad patterns spaced apart in separate layers and electrically connected to gate patterns of a same layer (where each of the PLG connects to respective EL would have a pad in same layer as current EL, Para [0054]) hereinafter “pad”); 	a channel structure (VS, vertical channel structure, Para [0055]) passing through the gate patterns (VS passes through EL), and the channel structure extending in the vertical direction (VS extends in vertical direction); 	a first contact plug (PLG, first cell contact plug, Para [0056]) passing through the second structure and electrically connected with a pad pattern of one of the layers (PLG passes through 2nd and would connect to pad), and the first contact plug extending in the vertical direction (PLG extends in vertical direction), and the first contact plug passing through the second structure, wherein the first contact plug is electrically insulated from gate patterns of other layers through which the first contact plug passes (PLG is insulated from other electrodes though insulation pattern IP); 	a third structure (ILD2/ILD3, interlayer insulating layers, Para [0067], [0074], hereinafter “3rd”) spaced apart from the second structure (3rd is spaced apart from 2nd); and 	a second contact plug (TVS, through contact, Para [0058]) passing through the third structure (TVS passes through 3rd), and the second contact plug extending in the vertical direction (TVS extends in vertical direction), 	wherein an upper surface of the channel structure and upper surfaces of the first contact plug and the second contact plug are coplanar with each other (upper surfaces of VS, PLG1 and TVS are coplanar with each other), 	wherein at least one of a sidewall of the channel structure and sidewalls of the first contact plug and the second contact plug includes at least one bent portion (Fig. 15 and 16B show sidewalls of VS, PLG1 and TVS have a bent portion), and 	wherein the bent portion of the channel structure and the bent portions of the first contact plug and the second contact plug are coplanar with each other (Fig. 15, bent portion of VS, PLG1, and TVS are coplanar).	Claim 20, Son discloses (Figs. 15/16B) the vertical memory device of claim 17, further comprising a circuit pattern (PIL/PCNT/PTR, peripheral interconnection lines/peripheral contacts/peripheral transistors, Para [0024], hereinafter “circuit”) formed on the substrate (circuit formed on SUB), the circuit pattern disposed under the first structure and the second structure (circuit disposed under 1st and 2nd); 	wherein each of the first contact plug and the second contact plug are electrically connected to the circuit pattern (PLG and TVS connected to circuit through PIL) .
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819     
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819